Argued October 24, 1924.
The defendant appeals from a verdict recovered against it for $600, asserting that the verdict was against the evidence and against the law. Its motion for a new trial was dismissed, and judgment was entered on the verdict.
We are not favored with an opinion by the trial judge, but after a careful examination of all the evidence and the charge to the jury, we are satisfied that the court rightly refused the defendant's point for binding instructions, and that the disputed facts were fairly submitted to the only tribunal provided by law to dispose of them.
The judgment is affirmed.